                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                )
                                        )
      v.                                )            1:18cr324-1
                                        )
EDWARD CARROLL HILTON                   )

                              MEMORANDUM ORDER

     Before the court is the “Notice of Motion and Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)” filed

by Defendant Edward Carroll Hilton.          (Doc. 73.)     Hilton reports

that he has been diagnosed with Parkinson’s disease and seeks early

release.   The Government opposes the motion.         (Doc. 74).     For the

reasons that follow, the motion will be denied without prejudice

to Hilton exhausting his administrative remedies.

I.   BACKGROUND

     Hilton was charged on August 27, 2018, in a single-count

indictment    alleging    a   conspiracy    with   four   separate   objects

involving methamphetamine and its precursors in violation of 21

U.S.C. § 841(a)(1).      (Doc. 1.)    On November 6, 2018, he pled guilty

to   object   two   of    the   indictment     alleging    manufacture    of

methamphetamine.    (Doc. 37.)       Hilton was sentenced on February 23,

2019, to 87 months imprisonment and 3 years of supervised release,

and he was required to pay $175.32 in restitution.            Judgment was

entered on February 28, 2019, and Hilton did not appeal.               (Doc.
57.)     Hilton is currently incarcerated at the Texarkana Federal

Corrections Institute in Texarkana, Texas.

       In   his   present    motion,   Hilton   asserts   that   he   has   been

diagnosed with Parkinson’s disease and “is rapidly deteriorating

while in custody.”          (Doc. 73 at 1.)     He states that he has made

this request administratively on October 28, 2019, but that it was

denied by the warden at Texarkana on November 4, 2019. 1              (Id.)

II.    ANALYSIS

       “Federal law has long authorized courts to reduce sentences

of federal prisoners facing extraordinary health conditions,” but

prior to the passage of the First Step Act of 2018, district courts

could grant such reductions only upon a motion by the Director of

Bureau of Prisons under 18 U.S.C. § 3582(c)(1).            United States v.

Beck, 1:13-cr-186-6, 2019 WL 2716505, at *4 (M.D.N.C. June 28,

2019).      However, Congress amended § 3582(c)(1) when it passed the

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194.                  Pertinent

here, the First Step Act added a provision to § 3582(c)(1) that

allows a defendant to bring a motion for compassionate release

directly to a district court after either “the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or




1
  While Hilton has attached the warden’s response to his request, he has
not attached his initial request or any materials he may have submitted
with it.


                                        2
the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”          18

U.S.C. § 3582(c)(1)(A).

     Once this exhaustion requirement is met, a defendant must

either (1) have “extraordinary and compelling reasons” for a

compassionate release, or (2) be at least 70 years old, have served

30 years in prison, and have the Director of Bureau of Prisons

determine that the defendant is not a danger to the public.         Id.

Additionally, a court, in considering a reduction in sentence

pursuant to § 3582(c)(1)(A), must consult the sentencing factors

set forth in 18 U.S.C. § 3553(a), and may grant the reduction only

if it is “consistent with [the] applicable policy statements”

issued by the United States Sentencing Commission.        Id.      This

includes United States Sentencing Guideline (U.S.S.G.) § 1B1.13.

Section   1B1.13   essentially   reiterates   the   requirements    of

§ 3582(c)(1)(A), with the additional requirement that a defendant

not be “a danger to the safety of any other person or to the

community.”   U.S.S.G. § 1B1.13(2); see also Beck, 2019 WL 2716505,

at *4.    The application notes to § 1B1.13 provide examples of

extraordinary and compelling reasons to grant a compassionate

release, including when an inmate is suffering from a debilitating

medical condition that has “substantially diminishe[d] the ability

of the [inmate] to provide self-care within the environment of a

correctional facility and from which he . . .is not expected to


                                  3
recover.”    U.S.S.G. § 1B1.13 application note 1(A)(ii). 2

     For over a year, the Sentencing Commission has lacked a quorum

and thus has not updated its policy statements on compassionate

release since the First Step Act was signed into law in December

2018. Beck, 2019 WL 2716505, at *5 n.7. Thus, the current phrasing

of § 1B1.13 addresses scenarios in which the Bureau of Prisons

Director    files   a   motion   for   compassionate    release,    but   not

situations in which an inmate files a similar motion under § 3582.

Nevertheless, § 1B1.13 provides helpful guidance when considering

a motion filed by an inmate, but “it does not constrain the Court’s

independent assessment of whether ‘extraordinary and compelling

reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”

Beck, 2019 WL 2716505, at *6.              Therefore, when considering the

merits of an inmate’s § 3582(c)(1)(A) motion for compassionate

release, the court must consider the § 3553(a) factors but is not

limited by the policy statements outlined in § 1B1.13.             See id.

     In the instant case, Hilton requests a compassionate release

under § 3582(c)(1)(A) on the grounds that he is suffering from



2
  The fact that Hilton suffers from Parkinson’s disease alone does not
necessarily render his medical condition an “extraordinary and
compelling circumstance.” What matters is the seriousness of the effects
of the disease, not the diagnosis itself. See United States v. Wells,
Case No. 92-80236, 2018 WL 1026471, at *2 (E.D. Mich. Feb. 23, 2018)
(“Parkinson’s is not, in itself, an ‘extraordinary’ circumstance. . . .
[I]ts effects could escalate to such a level as to justify the term,
‘compelling.’”). However, the court need not make this determination
at this juncture, as Hilton’s motion suffers from the procedural
deficiencies detailed herein.


                                       4
Parkinson’s disease and that the Bureau of Prisons is not properly

managing his medical needs.           (Doc. 73).           Hilton apparently filed

an “Inmate Request to Staff” with the warden of the Texarkana

Federal Corrections Institute on October 28, 2019 (as noted, a

copy was not attached to Hilton’s motion).                 (Id. at 1.)      The warden

responded on November 4, 2019, that “at this time you are not

experiencing any deteriorating mental or physical health that

substantially       diminishes       your       ability       to    function    in    a

correctional facility.”          (Id. at 5.)          The warden stated further,

“[a]lthough you are being treated for medical conditions, your

medical    status    is    considered       stable      and    this      facility    can

adequately manage your medical needs at this time.”                        (Id.)     The

warden    advised   Hilton    that    he       had   the    right   to    utilize    the

administrative remedy process should he disagree.                     (Id.)

      The Government argues that Hilton has failed to demonstrate

that he has exhausted his administrative remedies.                        (Doc. 74 at

5.)   It is correct.       Hilton has presented no evidence that he took

further steps for an administrative review of his denial through

the Bureau of Prisons.           (Doc. 74-1 ¶ 6.)              Because the warden

responded to his request within 30 days, Hilton may file a motion

for compassionate release in this court only after he has fully

exhausted his administrative remedies. See United States v. Nance,

Case No. 7:92CR00135, 2020 WL 114195, at *2 (W.D. Va. Jan. 10,

2020)    (noting    that   the   “statutory          exhaustion     requirement      [of


                                           5
§ 3582(c)(1)(A)] has been interpreted to excuse full exhaustion of

administrative remedies only if 30 days have elapsed without any

response by the Bureau of Prisons to the inmate’s request”); United

States v. Bolino, Case No. 06-cr-0806 (BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (citing cases from five separate districts

holding same).    Consequently, Hilton’s motion will be dismissed at

this time for failure to meet the exhaustion requirement of 18

U.S.C. § 3582(c)(1)(A).     Hilton must pursue and exhaust his appeal

remedies within the Bureau of Prisons before returning to this

court.

III. CONCLUSION

     For the reasons stated herein, therefore,

     IT IS ORDERED that Hilton’s motion for compassionate release

(Doc. 73)   is    DENIED   WITHOUT   PREJUDICE   to   his   exhausting   his

administrative remedies within the Bureau of Prisons.




                                            /s/   Thomas D. Schroeder
                                         United States District Judge

February 20, 2020




                                     6
